 

Exhibit 10.4

 



 

VOTING NEUTRALIZATION AGREEMENT
(the “Agreement”)

 

AGREEMENT dated as of November 10, 2014 among Ormat Technologies, Inc., a
Delaware corporation (the “Corporation”), and FIMI ENRG, Limited Partnership, an
Israeli limited partnership, and FIMI ENRG, L.P., a Delaware limited
partnership (the “Stockholder”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Share Exchange Agreement and Plan of Merger dated as of
November 10, 2014 by and among Ormat Industries, Ltd., an Israeli corporation,
the Corporation and Ormat Systems, Ltd., an Israeli company and a wholly-owned
subsidiary of the Corporation (the “Share Exchange Agreement”), the Stockholder
will receive Voting Securities (as defined below) in exchange for its
outstanding shares in Ormat Industries, Ltd.; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to establish,
effective as of and subject to the Closing (as defined in the Share Exchange
Agreement), certain arrangements with respect to the Voting Securities owned by
the Stockholder and its Affiliates following the Closing as well as restrictions
on certain activities in respect of such Voting Securities.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

Section 1. Definitions. The following terms, as used herein, have the following
meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that no securityholder of the Corporation shall be deemed an Affiliate
of the Corporation or any of its Subsidiaries or any other securityholder solely
by reason of any investment in the Corporation or such securityholder’s
beneficial ownership of Voting Securities. For the purpose of this definition,
the term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“beneficial ownership” and “beneficially own” shall be determined in accordance
with Rules 13d-3 and 13d-5 under the Exchange Act.

 

“Commission” means the United States Securities and Exchange Commission or any
successor agency of the United States government administering the Securities
Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Commission promulgated thereunder, as in effect at the time.

 



 
 

--------------------------------------------------------------------------------

 



 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including, without
limitation, any transnational, domestic or foreign federal, state or local,
governmental, regulatory or administrative (including social security)
authority, department, court, agency or official, including any political
subdivision thereof.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, together with the rules and regulations of the Commission
promulgated thereunder, as in effect at the time.

 

“Total Voting Power” means the aggregate number of votes which may be cast by
holders of outstanding Voting Securities.

 

“Transfer” means, with respect to any Voting Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer (whether by operation of law, a distribution in kind or
otherwise and whether with or without consideration) such Voting Securities or
any economic participation or interest therein, whether directly or indirectly,
or agree or commit to do any of the foregoing and (ii) when used as a noun, a
direct or indirect sale, assignment, disposition, exchange, pledge, encumbrance,
hypothecation or other transfer (whether by operation of law, a distribution in
kind or otherwise and whether with or without consideration) of such Voting
Securities or any participation or interest therein or any agreement or
commitment to do any of the foregoing. For purposes of this Agreement, the term
Transfer shall include the sale, assignment, disposition, exchange, pledge,
encumbrance, hypothecation or other transfer (whether by operation of law, a
distribution in kind or otherwise and whether with or without consideration) of
an Affiliate of the Stockholder or the Stockholder’s interest in an Affiliate
that beneficially owns Voting Securities unless the Stockholder retains
beneficial ownership of such Voting Securities following such transaction.

 

“Voting Securities” means all securities of the Corporation entitled, in the
ordinary course, to vote in the election of directors of the Corporation.

 

Section 2. Permitted Acquisitions. The Stockholder agrees that for so long as
this Agreement remains in effect with respect to the Stockholder, it will not,
and will cause its Affiliates not to, directly or indirectly, without the
Corporation’s prior written consent acquire or agree to acquire (whether by
purchase, through the acquisition of control of another Person, through the use
of a derivative instrument or voting agreement or otherwise), any Voting
Securities if, after such acquisition, the Stockholder, together with its
Affiliates, would beneficially own Voting Securities representing in the
aggregate more than 20% of the Total Voting Power.

 

Section 3. Voting Neutralization. The Stockholder agrees that at any time any
action is to be taken by the Corporation’s stockholders (at a stockholders
meeting, by written consent in lieu thereof or otherwise), the Stockholder shall
vote or cause to be voted all Voting Securities owned by the Stockholder in the
aggregate in excess of 16% of the Total Voting Power in proportion to votes cast
by all the Corporation's holders of Voting Securities other than the Stockholder
and Bronicki Investment Ltd. (“Bronicki”). The Stockholder shall cause all
Voting Securities owned by the Stockholder to be represented, in person or by
proxy, at all meetings of holders of Voting Securities of which the Stockholder
has actual notice, so that such Voting Securities may be counted for the purpose
of determining the presence of a quorum at such meetings. Upon the written
request of the Corporation, the Stockholder will execute and deliver, or cause
to be executed and delivered, to the Company a proxy in the form attached hereto
as Exhibit A in order to give effect to this Section 3.

 



 
2

--------------------------------------------------------------------------------

 



 

Section 4 Transfers.

 

(a)     Prior to January 1, 2017, the Stockholder may not, without the approval
of the Corporation determined by a majority of the directors not affiliated or
associated with the Stockholder, sell Voting Securities that, taken together
with the Voting Securities sold by Bronicki after the Closing, represent more
than 10% of all Voting Securities owned in the aggregate by the Stockholder and
Bronicki as of the Closing, regardless of any other agreement, ruling or other
document that would otherwise permit such sale. Following January 1, 2017, the
Stockholder shall not be restricted from making sales of Voting Securities but
shall not extend any shareholders’ agreement with Bronicki (which will terminate
on May 22, 2017) and shall not act in concert with Bronicki for the purpose of
selling Voting Securities. Notwithstanding the foregoing, following January 1,
2017, the Stockholder may act in concert with Bronicki to sell Voting Securities
if the Stockholder provides the Corporation with at least 20 days’ prior written
notice (the “Notice”). The Corporation’s response to the Notice shall be
determined by a majority of the directors not affiliated or associated with the
Stockholder.

 

(b)     The provisions of Section 4(a) shall not apply to sales of Voting
Securities: (i) in any public market, (ii) by means of a prospectus included in
any registration statement filed or to be filed by the Corporation with the
Commission, (iii) as part of a merger or other acquisition of the Corporation
approved by the Corporation's Board of Directors, or (iv) through a public
tender offer; provided that the Stockholder may not intentionally sell Voting
Securities pursuant to Section 4(b)(i) to a single buyer or group (within the
meaning of Rule 13d-3 under the Exchange Act).

 

(c)     For the purposes of this Section 4, the parties hereto acknowledge and
agree that the Stockholder and Bronicki shall not be deemed to be acting in
concert solely due to the existence of: (i) any tax escrow agreement, (ii) this
Agreement or (iii) any agreement between the Corporation and Bronicki in a form
substantially similar to this Agreement.

 

Section 5 Ownership Information. The Stockholder shall provide to the
Corporation such information at any time as the Corporation may reasonably
request concerning the Stockholder’s beneficial ownership of Voting Securities
as of such time, together with the names of the direct owners of such Voting
Securities.

 

Section 6. Registration Rights. At the request of the Stockholder, at and
subject to the Closing, the Corporation and the Stockholder shall enter into a
Registration Rights Agreement, substantially in the form of Exhibit B (the
“RRA”). Any and all provisions of the RRA shall be subject to the terms and
conditions of this Agreement in all respects, and in the event of any
inconsistency between the terms or conditions of this Agreement and the terms
and conditions of the RRA, the terms and conditions of this Agreement shall
prevail.

 



 
3

--------------------------------------------------------------------------------

 



 

Section 7 Termination.

 

(a)     This Agreement (other than Sections 7 through Section 16) shall
terminate upon the earliest of (a) the termination of the Share Exchange
Agreement pursuant to its terms (i.e., prior to the consummation of the
transactions set forth therein), (b) other than with respect to Section 6
hereof, the written agreement of the Corporation (acting at the direction of a
majority of the directors not affiliated or associated with any of the
Stockholder) to terminate this Agreement and (c) the dissolution, liquidation or
winding up of the Corporation.

 

(b)     This Agreement (other than Sections 7 through 16) shall terminate three
months after the Stockholder, together with its Affiliates, beneficially owns
Voting Securities representing less than 6% of the aggregate Total Voting Power
(continuously for such three-month period).

 

Section 8 Amendments; No Waivers. (a) Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is (i) in writing
and (ii) signed, in the case of an amendment, by the Stockholder and the
Corporation (acting at the direction of a majority of the directors not
affiliated or associated with the Stockholder), or in the case of a waiver, by
the party against whom the waiver is to be effective (provided that any waiver
by the Corporation shall be made only with the approval of a majority of the
directors not affiliated or associated with the Stockholder).

 

(b)     No failure or delay by a party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof or preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

Section 9. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, successors,
legal representatives and permitted assigns.

 

Section 10. Counterparts; Effectiveness. This Agreement may be executed in one
or more counterparts. Each shall be deemed an original, but together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile or electronic mail. Any signatures delivered by means of
facsimile or electronic mail shall have the same legal effect as manual
signatures.

 

Section 11. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements, understandings and negotiations, both written and oral,
between the parties with respect thereto. No representation, inducement,
promise, understanding, condition or warranty not set forth herein or therein
has been made or relied upon by any of the parties hereto.

 



 
4

--------------------------------------------------------------------------------

 



 

Section 12. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

Section 13. Specific Performance. The Corporation and the Stockholder agree that
the Corporation would be irreparably injured by a breach of this Agreement by
the Stockholder and its Affiliates and that, in the event of a breach or
threatened breach, the Corporation shall be entitled, in addition to any and all
other remedies, to injunctive relief and specific performance without the
necessity of providing any bond or other security, and the Stockholder hereby
irrevocably consents to such relief.

 

Section 14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to principles
of conflict or choice of laws.

 

Section 15. Jurisdiction. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to principles
of conflict or choice of laws. The parties hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of the Delaware Chancery
Court (or, if such court shall not have jurisdiction, any federal court located
in the State of Delaware or other Delaware state court), and the parties hereby
irrevocably consent to the jurisdiction of such courts in any such suit, action
or proceeding arising out of or relating to this agreement or the transactions
contemplated hereby and irrevocably waive to the fullest extent permitted by
law, any objection that the parties may now or hereafter have to the laying of
the venue of any such suit, action or proceeding in any such court or that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. The parties agree that a final judgment in any such suit,
action or proceeding brought in any such court shall be conclusive and binding
upon you and may be enforced in any other courts to whose jurisdiction you are
or may be subject by suit upon such judgment.

 

Section 16. WAIVER OF JURY TRIAL. THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.

 

[Signature pages follow]

 

 



 
5

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ORMAT TECHNOLOGIES, INC.                     By: /s/ Doron Blachar / Isaac
Angel      

Name: Doron Blachar / Isaac Angel

     

Title: Chief Financial Officer / Chief Executive Officer

 

 

 

 

  FIMI ENRG, LIMITED PARTNERSHIP               /s/ Beck Gillon     By: FIMI IV
2007 LTD., its General Partner      

Name: Beck Gillon

     

Title: Director

                    FIMI ENRG L.P.                     By: FIMI IV 2007 LTD.,
its General Partner       /s/ Beck Gillon       Name: Beck Gillon       Title:
Director  

 

 

[Signature page to the Voting Neutralization Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

FORM OF IRREVOCABLE PROXY

 

This proxy is required by the terms and conditions of that certain Voting
Neutralization Agreement (as amended from time to time, the “Agreement”) of even
date herewith by and among Ormat Technologies, Inc., a Delaware corporation (the
“Corporation”), and the undersigned Stockholder (the “Stockholder”) and is given
in consideration therefor. Capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Agreement.

 

The Stockholder hereby revokes any previous proxies and appoints the
Corporation, and any individual who shall be designated by Corporation, with
full power of substitution and resubstitution as attorney-in-fact, agent and
proxy of the undersigned, with respect to any action taken by Corporation’s
stockholders (at a stockholders meeting, by written consent in lieu thereof or
otherwise), to vote: (a) all Voting Securities owned by the Stockholder equal to
or less than 16% of the Total Voting Power as directed by the Stockholder and
(b) all Voting Securities owned by the Stockholder in excess of 16% of the Total
Voting Power, if any, in proportion to the votes and abstentions, as applicable,
cast or made in connection with such action with respect to all Voting
Securities other than those beneficially owned by (a) any Person constituting a
“Stockholder” under the Agreement and its Affiliates and (b) Bronicki
Investments Ltd.

 

This proxy shall remain valid and binding and be of full force and effect, and
shall not expire, until the termination of the Agreement.

 

This proxy is IRREVOCABLE, it being understood and agreed that this proxy is
coupled with an interest in Corporation.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this proxy this ___ day of
_______, 20__.

 

 

STOCKHOLDER:  

[STOCKHOLDER]

   

By:

   

Name:

   

Title:

 

 

 

 

[Signature page to Irrevocable Proxy]

 

 
 

--------------------------------------------------------------------------------

 

 

 Exhibit B

 

 

FORM OF
REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of [•], 2015 (this “Agreement”), by
and among Ormat Technologies, Inc., a Delaware corporation (the “Company”),
Bronicki Investments Ltd. (“Bronicki”) and FIMI ENRG, Limited Partnership, an
Israeli limited partnership, and FIMI ENRG, L.P., a Delaware limited
partnership (“FIMI”) (Bronicki and FIMI each, a “Stockholder” and collectively,
the “Stockholders”).

 

W I T N E S S E T H:

 

WHEREAS, the Stockholders are the holders of outstanding Common Stock (as
defined below);

 

WHEREAS, the parties hereto desire to enter into this Agreement which sets forth
the registration rights, and certain other related covenants, applicable to the
shares of Common Stock that are held from time to time by the Stockholders.

 

NOW, THEREFORE, in consideration of the premises and the mutual obligations,
covenants and agreements herein contained, the parties hereto agree as follows:

 

Article 1
DEFINITIONS

 

Section 1.01.     Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

“Affiliate” shall mean, with respect to any given Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and when used with
respect to any individual shall also include the Relatives of such individual.
The term “control” (including, with correlative meaning, the terms “controlled
by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Commission” means the United States Securities and Exchange Commission or any
successor agency of the United States government administering the Securities
Act.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Commission promulgated thereunder, as in effect at the time.

 



 
 

--------------------------------------------------------------------------------

 



 

“NYSE” shall mean the New York Stock Exchange, Inc. or any successor corporation
thereto.

 

“Person” means a corporation, an association, a trust, a partnership, a limited
liability company, a joint venture, an organization, a business, an individual,
a government or political subdivision thereof, or a governmental body.

 

“Prospectus” means the prospectus included in any Registration Statement,
together with and including any amendment or supplement to such prospectus,
covering the public offering of any portion of the Registrable Securities
covered by a Registration Statement, and all material incorporated by reference
in such Prospectus.

 

“Registering Stockholder” means any Stockholder whose Registrable Securities are
included in a Registration Statement filed pursuant to this Agreement.

 

“Registrable Securities” means: (i) the shares of Common Stock held by the
Stockholders on the date hereof or that may be acquired by the Stockholders from
time to time after the date hereof; and (ii) any shares or other securities into
which or for which the shares of Common Stock referred to in clause (i) above
may be changed, converted or exchanged after the date hereof and any other
shares or securities issued after the date hereof in respect of such shares (or
such shares or other securities into which or for which such shares are so
changed, converted or exchanged), in each case, upon any reclassification, stock
combination, stock subdivision, stock dividend, share exchange, merger,
consolidation or similar transaction held by a shareholder; provided, however,
that a security will cease to be a Registrable Security when it (i) has been
effectively registered under the Securities Act and disposed of in accordance
with the Registration Statement covering it or (ii) is sold pursuant to Rule 144
(or any similar rule then in force) under the Securities Act.

 

“Registration Statement” means a registration statement filed or to be filed by
the Company with the Commission covering Registrable Securities.

 

“Relatives” means, with respect to any individual, the spouse, parents, siblings
and descendants of such individual and their respective issue (whether by blood
or adoption and including stepchildren) and the spouses of such persons.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, together with the rules and regulations of the Commission
promulgated thereunder, as in effect at the time.

 

Article 2
REGISTRATION RIGHTS

 

Section 2.01.     Demand Registration. (a) Request for Registration. Subject to
the provisions hereof, at any time, a Stockholder may make a written request (a
“Demand”) that the Company prepare and file with the Commission a Registration
Statement, so as to permit a public offering and sale of Registrable Securities
held by the Stockholders. Any Demand shall specify the number of Registrable
Securities proposed to be registered by the Stockholder and the intended method
of disposition thereof. A registration effected pursuant to this Section 2.01 is
hereinafter referred to as a “Demand Registration.” Each Stockholder may
initiate one Demand; provided that if a Stockholder has not initiated a Demand
before such time as it no longer holds Registrable Securities, the other
Stockholder may make a second Demand.

 



 
2

--------------------------------------------------------------------------------

 



 

(b)     Limitation on Demand Rights. Notwithstanding anything to the contrary
set forth in Section 2.01(a) hereof no Demand may be made less than one hundred
and eighty (180) days following the effective date of a Registration Statement
filed by the Company pursuant to Section 2.01 hereof.

 

(c)     Right to Delay Demand Registration. If, at any time when a Demand is
received by the Company, (i) the Company has undertaken to prepare a
registration statement which is intended to be filed within one hundred and
twenty (120) days from the date the Demand was received, or (ii) the Company’s
Board of Directors determines in good faith that filing a Registration Statement
in response to such Demand either (A) would require the Company to make a public
disclosure of information which would have a material adverse effect upon the
Company or would be significantly disadvantageous to the Company or its
shareholders or (B) could interfere with, or would require the Company to
accelerate public disclosure of, any material financing, acquisition,
disposition, corporate reorganization or other material transaction involving
the Company or its subsidiaries, then the Company may, at its sole option, cause
the registration requested pursuant to the Demand to be delayed for a period not
in excess of one hundred and twenty (120) days from the effective date of the
registration statement which the Company is preparing or from the date such
Demand was received (such right to delay a request pursuant to clause (ii) of
this Section 2.01(c) may be exercised by the Company not more than twice in any
calendar year). If there is a postponement under this Section 2.01(c), the
Stockholders may withdraw such Demand by giving notice in writing to the
Company. In such case, no Demand will have been delivered for the purposes of
this Section 2.01.

 

(d)     Company and Stockholder Participation. The Company and the other
Stockholder may elect to register in any Registration Statement prepared
pursuant to a Demand made under this Section 2.01 any additional shares of
Common Stock (including, with respect to the Company, any shares of Common Stock
to be distributed in a primary offering made by the Company). Such election, if
made, shall be made by each of the Company and the other Stockholder by giving
written notice to the initiating Stockholder stating (i) that the Company or the
other Stockholder, as the case may be, proposes to include additional shares of
Common Stock in such Registration Statement and (ii) the number of shares of
Common Stock proposed to be so included.

 

(e)     Withdrawal Right. The initiating Stockholder shall have the right to
withdraw any Demand by giving written notice to the Company of its request to
withdraw; provided, however, that (i) such withdrawal request must be made in
writing prior to the earlier of (A) the execution of the underwriting agreement
or the execution of the custody agreement with respect to such Demand
Registration or (B) in the absence of any such agreement, the date on which the
Registration Statement filed pursuant to such Demand is declared effective, and
(ii) such withdrawal shall be irrevocable and, after making such withdrawal, the
initiating Stockholder shall not be entitled to make any subsequent Demand for a
period of one hundred and twenty (120) days after the date of such withdrawal.

 inte



 
3

--------------------------------------------------------------------------------

 



 

(f)     Effective Demand. For purpose of clause (ii) of Section 2.01(b) hereof,
a Demand, if made pursuant to Section 2.01(a) and not withdrawn in accordance
with Section 2.01(e), shall be deemed to have been made only if (i) in response
thereto, the Company shall have filed a Registration Statement, (ii) such
Registration Statement shall have been declared effective under the Securities
Act and (iii) such Registration Statement shall not have become the subject of
any stop order, injunction or other order or requirement of the Commission or
any other governmental or administrative agency which prevents the sale of the
relevant Registrable Securities pursuant to such Registration Statement, and no
court prevents or otherwise limits the sale of such securities pursuant to such
Registration Statement; provided, however, that, notwithstanding anything to the
contrary set forth in this Section 2.01(f), a Demand shall be deemed to have
been made by a Stockholder, if the Stockholder made a Demand and either (x)
withdrew such Demand after the earlier of (A) the execution of the underwriting
agreement or the execution of the custody agreement with respect to such Demand
Registration or (B) in the absence of any such agreement, the date on which the
Registration Statement filed pursuant to such Demand is declared effective, or
(y) the failure of one or more of the conditions set forth in clauses (i), (ii)
or (iii) of this Section 2.01(f) to be satisfied is attributable to the acts or
omissions of the Stockholder.

 

Section 2.02.     Piggyback Registration. (a) Notice of Registration. If, at any
time, the Company proposes to file a registration statement with the Commission
in connection with any public offering of Common Stock (other than in connection
with its initial public offering of Common Stock), whether for the account of
the Company or any other Person (other than a registration statement on Form S-4
or Form S-8 (or any successor forms under the Securities Act) or other
registrations relating solely to employee benefit plans or any transaction
governed by Rule 145 under the Securities Act), the Company shall give written
notice of such proposed filing and the proposed date thereof to each Stockholder
that owns Registrable Securities at least twenty (20) days before the
anticipated filing of such registration statement, offering such Stockholder the
opportunity to offer and sell Registrable Securities owned by such Person, by
means of the prospectus contained in such registration statement. If such
Stockholder desires to have its Registrable Securities registered under such
registration statement pursuant to this Section 2.02, such Stockholder shall
advise the Company thereof in writing within ten (10) days from the provision of
the Company’s notice (which request shall set forth the number of Registrable
Securities for which registration is requested). Subject to Section 2.03 hereof,
the Company shall include in such registration statement, if filed, all
Registrable Securities so requested by such Stockholder to be included so as to
permit such securities to be sold or disposed of in the manner and on the terms
set forth in such request. Such registration shall hereinafter be called a
“Piggyback Registration.” The Company shall have the right at any time to delay
or discontinue, without liability to the Stockholders, any Piggyback
Registration under this Section 2.02 at any time prior to the effective date of
the Registration Statement if the proposed offering of Common Stock contemplated
thereunder is discontinued.

 



 
4

--------------------------------------------------------------------------------

 



 

(b)     Withdrawal Right. Any Stockholder shall have the right to withdraw its
request for inclusion of its Registrable Securities in any Registration
Statement pursuant to this Section 2.02 by giving written notice to the Company
of its request to withdraw; provided, however, that (i) such withdrawal request
must be made in writing prior to the earlier of the execution of the
underwriting agreement or the execution of the custody agreement with respect to
such Piggyback Registration and (ii) such withdrawal shall be irrevocable and,
after making such withdrawal, such Stockholder shall no longer have any right to
include Registrable Securities in the Piggyback Registration from which such
Stockholder withdrew.

 

Section 2.03.     Allocation of Securities Included in Registration Statements.
In connection with any Registration Statement in which the Stockholders have
requested to include Registrable Securities which relates to an underwritten
public offering, if the managing underwriter(s) of such offering advise(s) that
the inclusion in such Registration Statement of some or all of the shares sought
to be registered thereunder exceeds the number of shares (the “Saleable Number”)
that can be sold in an orderly fashion without a substantial risk that the price
per share to be derived from such registration will be materially and adversely
affected, then the number of shares offered thereunder shall be limited to the
Saleable Number and shall be allocated, subject to Section 3.05 below, as
follows:

 

(i)     if such registration is being effected in connection with any Piggyback
Registration requested by the Stockholders for inclusion pursuant to Section
2.02 hereof, (A) first, to all the shares of Common Stock that the Company
proposes to register for its own account, (B) second, the difference, if any,
between the Saleable Number and the number of shares to be included pursuant to
clause (A) above, to Registrable Securities of the Stockholders, pro rata on the
basis of the number of Registrable Securities requested to be included in such
Piggyback Registration by each such Stockholder, until such Stockholders have
sold all such Registrable Securities, and (C) third, the difference, if any,
between the Saleable Number and the number of shares to be included pursuant to
clauses (A) and (B) above, to all other selling shareholders, pro rata on the
basis of the number of shares offered for sale by each such shareholder; and

 

(ii)     if the registration is being effected pursuant to a Demand Registration
requested by a Stockholder pursuant to Section 2.01 hereof, (A) first, to
Registrable Securities of the Stockholders, pro rata, on the basis of the number
of Registrable Securities requested to be included in such Demand Registration
by each such Stockholder, until such Stockholders have sold all such Registrable
Securities, (B) second, the difference, if any, between the Saleable Number and
the number of shares to be included pursuant to clause (A) above, to shares that
the Company proposes to register for its own account, and (C) third, the
difference, if any, between the Saleable Number and the number of shares to be
included pursuant to clauses (A) and (B) above, to all other selling
shareholders, pro rata on the basis of the number of shares requested to be
included by each such shareholder.

 



 
5

--------------------------------------------------------------------------------

 



 

Section 2.04.     Certain Notices; Suspension of Sales. The Company may, upon
written notice to the Registering Stockholders, suspend such Registering
Stockholder’s use of any Prospectus (which is a part of any Registration
Statement) for a reasonable period not to exceed one hundred and twenty (120)
days if the Company in its reasonable judgment believes it may possess material
non-public information the disclosure of which in its reasonable judgment would
have a material adverse effect on the Company and/or its subsidiaries. Each
Registering Stockholder of Registrable Securities agrees by its acquisition of
such Registrable Securities to hold any communication by the Company pursuant to
this Section 2.04 in confidence.

 

Article 3
REGISTRATION PROCEDURES

 

Section 3.01.     Registration Procedures. Subject to the terms of this
Agreement, whenever the Company is required to effect or cause the registration
of Registrable Securities pursuant to Article II hereof, the Company shall use
its best efforts to effect the registration of such Registrable Securities in
accordance with the intended method of disposition thereof as quickly as
practicable. In connection with any Demand Registration, the Company shall,
except as set forth in Section 2.01(c), as expeditiously as possible (and in no
event more than one hundred and twenty (120) days from the date of receipt of a
Demand) prepare and file with the Commission a Registration Statement on such
form (including Form S-3) for which the Company then qualifies as the Company
shall deem appropriate and which shall be available for the sale of the
Registrable Securities to be registered thereunder in accordance with the
provisions of this Agreement and in accordance with the intended method of
disposition of such Registrable Securities. The Company shall use its best
efforts to cause any Registration Statement filed hereunder to be declared
effective as soon as reasonably practicable after the filing thereof with the
Commission, including, without limitation, preparing and/or filing with the
Commission such other documents as may be necessary to comply with the
provisions of the Securities Act. Subject to the provisions of Section 2.04
hereof, the Company shall, as expeditiously as possible, prepare and file with
the Commission such amendments and supplements to any Registration Statement
filed hereunder and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective (pursuant to Rule 415
under the Securities Act or otherwise) until the earlier of (i) the date on
which all of the Registrable Securities registered therein shall have been sold,
and (ii) ninety (90) days after such Registration Statement is declared
effective. The Company shall use its best efforts to cause all shares of Common
Stock so registered to be listed, commencing not later than the effective date
of the applicable registration statement, on the NYSE or such other national
securities exchange (including the Nasdaq National Market) on which the
Company’s shares of Common Stock are listed at such time, and the Company shall
enter into all related customary agreements, including a listing application and
indemnification agreement in customary form, and provide a transfer agent and
registrar for the shares of Common Stock being registered not later than the
effective date of the applicable registration statement. The Company shall take
such other actions as are reasonable and necessary to comply with the Securities
Act, the Exchange Act and all applicable rules and regulations promulgated
thereunder, or with the reasonable request of any Registering Stockholder with
respect to the registration, qualification and distribution of the shares of
Common Stock to be registered.

 



 
6

--------------------------------------------------------------------------------

 



 

Section 3.02.     Copies; Review. (a) At least five (5) Business Days before
filing a Registration Statement or Prospectus or any amendment or supplement
thereto (whether before or after effectiveness), the Company will furnish to the
Registering Stockholders copies of all such documents proposed to be filed. Such
documents will be subject to the review of the Registering Stockholders. The
Company will immediately amend such Registration Statement and Prospectus to
include such reasonable changes as the Registering Stockholders and the Company
reasonably agree should be included therein. Any Registering Stockholder
requesting a change which, in its reasonable judgment, is unreasonably refused
by the Company may withdraw its Registrable Securities from such Registration
Statement.

 

(b) The Company shall make available for inspection by any Registering
Stockholder, any underwriter(s) participating in any disposition pursuant to a
Registration Statement, and any attorney, accountant or other agent retained by
any such Stockholder or underwriter (collectively, the “Inspectors”), all
material financial and other records, pertinent documents and properties of the
Company as shall be necessary to enable them to exercise their due diligence
responsibility. The Company shall cause its officers, directors and employees to
supply all material information requested by any such Inspector in connection
with any such Registration Statement.

 

Section 3.03.     Amendments. Subject to Section 2.04 hereof, the Company shall
(a) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement effective for the applicable time period required herein,
(b) cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and (c) comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended methods
of disposition by the Registering Stockholders set forth in such Registration
Statement or Prospectus supplement.

 

Section 3.04.     Notification. The Company shall promptly notify the
Registering Stockholders and (if requested by any such Person) confirm such
notification in writing, (a) when the Prospectus has been filed, and, with
respect to the Registration Statement, when it has become effective, (b) of any
request by the Commission for amendments or supplements to the Registration
Statement or the Prospectus or for additional information, (c) of the issuance
of any stop order suspending the effectiveness of the Registration Statement, or
the refusal or suspension of qualification of registration of Registrable
Securities, or the initiation of any proceedings for that purpose, (d) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (e) of any event that makes any material
statement made in the Registration Statement, the Prospectus or any document
incorporated therein by reference untrue or that requires the making of any
changes in the Registration Statement, the Prospectus or any document
incorporated therein by reference in order to make the statements therein, in
light of the circumstances under which they were made, not misleading in any
material respect. Subject to Section 2.04 hereof, the Company will make every
reasonable effort to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement at the earliest possible moment. If
any event contemplated by clause (e) occurs, subject to Section 2.04 hereof, the
Company shall promptly prepare a supplement or post-effective amendment to the
Registration Statement or the Prospectus or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities,
the Prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. Upon receipt of
any notice from the Company that any event of the kind described in clause (b),
(c), (d) or (e) has happened, each Registering Stockholder shall discontinue
offering the Registrable Securities until the Registering Stockholder receives
the copies of the supplemented or amended Prospectus contemplated by the
previous sentence, or until it is advised in writing by the Company that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.

 



 
7

--------------------------------------------------------------------------------

 



 

Section 3.05.     Information Included. The Company may require each Registering
Stockholder to furnish in writing to the Company such information regarding the
Registering Stockholder and the distribution of the Registrable Securities as
the Company may from time to time reasonably require for inclusion in the
Registration Statement, and such other information as may be legally required in
connection with such registration including, without limitation, all such
information as may be requested by the Commission or the NYSE or any other
applicable national exchange upon which the Common Stock is listed or to be
listed. Each Registering Stockholder shall provide such information in writing
and signed by such Stockholder and stated to be specifically for inclusion in
the Registration Statement. The Company may exclude from such registration the
Registrable Securities of any Registering Stockholder that fails to furnish such
information within a reasonable time after receiving such request. Each
Registering Stockholder agrees to furnish to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by such Registering Stockholder not misleading. If requested by
the Registering Stockholders, the Company will, as soon as practicable,
incorporate in a Prospectus supplement or post-effective amendment such
information as the Registering Stockholders reasonably request be included
therein relating to the sale of the Registrable Securities, including, but not
limited to, information with respect to the number of Registrable Securities
being sold and any other terms of the distribution of the Registrable Securities
to be sold in such Offering. Subject to Section 2.04 hereof, the Company will
make all required filings of such Prospectus supplement or post-effective
amendment as promptly as practicable after being notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.

 



 
8

--------------------------------------------------------------------------------

 



 

Section 3.06.     Underwritten Offerings. In the event that the distribution of
the Registrable Securities covered by a Registration Statement filed hereunder
shall be effected by means of an underwriting, the following provisions shall
apply:

 

(a)     if such distribution of Registrable Securities is being effected
pursuant to a Demand Registration, the underwriter(s) shall be designated by the
initiating Stockholder with the consent of the Company (not to be unreasonably
withheld);

 

(b)     the Company shall (i) cooperate with the underwriter(s), including
attending any road shows and providing such assistance as the underwriter(s) may
reasonably request in connection with the preparation of any materials necessary
or desirable to effect such underwriting, (ii) enter into any such underwriting
agreement as shall be appropriate under the circumstances, (iii) use its best
efforts to comply with and satisfy all of the terms and conditions of each such
underwriting agreement to which it shall be a party, and (iv) comply with all
applicable rules and regulations of the Commission including, without
limitation, applicable reporting requirements under the Exchange Act;

 

(c)     if such distribution of Registrable Securities is being effected
pursuant to a Demand Registration, including, without limitation, in any primary
offering by the Company, any over-allotment option to be granted to the managing
underwriter(s) shall be allocated to and granted by any Person designated by the
Stockholders, and if such distribution is being effected pursuant to a Piggyback
Registration, any over-allotment option to be granted to the managing
underwriter(s) shall be allocated to and granted by the Company (in the event of
any primary offering by the Company) and all selling shareholders pro-rata based
on the number of shares sold pursuant to such offering; and

 

(d)     the Registering Stockholder(s) shall enter into underwriting
agreement(s), power(s) of attorney and custody agreement(s), which agreements
and powers shall contain customary provisions as shall be appropriate under the
circumstances.

 

Section 3.07.     Copies. The Company will (a) promptly furnish to the
Registering Stockholders without charge, at least one signed copy of the
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference), and (b)
promptly deliver to the Registering Stockholders without charge, as many copies
of the Prospectus (including each Preliminary Prospectus) and any amendment or
supplement thereto as such Persons may reasonably request. The Company consents
to the use of the Prospectus or any amendment or supplement thereto by the
Registering Stockholders in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto.

 

Section 3.08.     Blue Sky Registration. Prior to any offering of Registrable
Securities covered by a Registration Statement under Section 2.01 or 2.02, the
Company will register or qualify or cooperate with the Registering Stockholders
and their respective counsel in connection with the registration or
qualification of such Registrable Securities under the securities or blue sky
laws of any such jurisdictions in the United States as the Registering
Stockholders reasonably request in writing, and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
such Registrable Securities. The Company will not be required to take any
actions under this Section 3.08 if such actions would require the Company to (a)
qualify to do business in any jurisdiction where it is not then so qualified,
(b) submit to the general taxation of any jurisdiction where it is not then so
subject or (c) file in any jurisdiction any general consent to service of
process.

 



 
9

--------------------------------------------------------------------------------

 



 

Section 3.09.     Certificates. The Company will cooperate with the Registering
Stockholders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold that do not bear any restrictive
legends. Such certificates will be in such denominations and registered in such
names as the Registering Stockholders request at least two (2) Business Days
prior to any sale of Registrable Securities.

 

Section 3.10.     Section 11(a) Notice. The Company will make generally
available to its shareholders the information required pursuant to the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

Section 3.11.     Registration Expenses. (a) Company Expenses. Subject to the
provisions of Section 3.11(b) below, the Company shall pay all expenses incident
to the Company’s performance of or compliance with this Agreement, including,
but not limited to, all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, fees and expenses incurred in
connection with the quotation or listing of the Registrable Securities on the
NYSE (or any other national securities exchange on which such securities are
then listed), transfer agent fees, printing expenses, messenger expenses,
telephone and delivery expenses, and fees and disbursements of counsel to the
Company, counsel to the underwriter(s) of any underwritten offering (but only to
the extent that the Company or the Registering Shareholders are contractually
required to bear such fees and disbursements pursuant to the applicable
underwriting agreement(s)) and of independent certified public accountants of
the Company. The Company shall also pay for (i) the fees and expenses of one
firm of legal counsel, if any, retained to represent all the Registering
Shareholders in connection with any Registration Statement filed hereunder, (ii)
the Company’s internal expenses, including the expense of any annual audit,
(iii) the fees and expenses of any Person retained by the Company, and (iv) the
cost of furnishing copies of each preliminary Prospectus, each final Prospectus
and each such amendment or supplement thereto to the underwriters, dealers and
other purchasers of shares of Common Stock.

 

(b)     Shareholder Expenses. The Registering Shareholders shall pay all
underwriting fees, commissions and discounts with respect to the sale of any
Registrable Securities and any transfer taxes incurred in respect of such sale.
Each Registering Shareholder shall also be responsible for the payment of all
fees and expenses of legal counsel retained by it, other than the fees and
expenses of the firm of legal counsel retained to represent all the Registering
Shareholders in connection with any Registration Statement filed hereunder for
which the Company is responsible pursuant to Section 3.11(a) above.

 



 
10

--------------------------------------------------------------------------------

 



 

Article 4
INDEMNIFICATION

 

Section 4.01.     Indemnification by the Company. The Company will indemnify and
hold harmless each of the Registering Stockholders and each Person, if any, who
controls a Registering Stockholder (within the meaning of Section 15 of the
Securities Act ) (each, a “Stockholder Control Person”) from and against any and
all losses, claims, damages and liabilities (“Losses”) reasonably incurred in
connection with, and any amount paid in settlement of, any action suit or
proceeding or any claim asserted to which the Registering Stockholder or
Stockholder Control Person may become subject under the Securities Act, the
Exchange Act or other federal or state securities laws or regulations, at common
law or otherwise, insofar as such Losses arise out of or are based upon (a) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus or preliminary prospectus or any amendment or
supplement thereto or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or (b) any violation by the Company of the Securities Act or the
Exchange Act, or other federal or state securities laws applicable to the
Company and relating to any action or inaction required of the Company in
connection with such registration. In addition, the Company will reimburse the
Registering Stockholder and Stockholder Control Person(s) for any reasonable
investigation, legal or other expenses incurred by such Registering Stockholder
or Stockholder Control Person(s) in connection with investigating or defending
any such Loss. Notwithstanding anything herein to the contrary, the Company will
not be liable with respect to the portion of any such Loss that (i) arises out
of or is based upon any alleged untrue statement or alleged omission made in
such Registration Statement, preliminary Prospectus, Prospectus, or amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by the Registering Stockholders specifically for use therein or
(ii) attributable to a Registering Stockholder’s (A) use of a Prospectus after
being notified by the Company to suspend use thereof pursuant to Section 3.04
above or (B) failure to deliver a final Prospectus to the Person asserting any
losses, claims, damages and liabilities and judgments caused by any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, if such material misstatement or omission or
alleged material misstatement or omission was cured in an amended or
supplemented Prospectus prepared by the Company and delivered to the Registering
Stockholder at or prior to the time written confirmation of sale to such Person
was required to be made. The foregoing indemnity will remain in full force and
effect regardless of any investigation made by or on behalf of the Registering
Stockholder or Stockholder Control Person, and will survive the transfer of such
securities by the Registering Stockholder.

 

Section 4.02.     Indemnification by Registering Stockholders. If a Registering
Stockholder sells Registrable Securities under a Prospectus that is part of a
Registration Statement, the Registering Stockholder shall indemnify and hold
harmless the Company, its directors, each officer who signed such Registration
Statement and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act) (each, a “Controlling Person”) under the same
circumstances as the foregoing indemnity from the Company to the Registering
Stockholders and Stockholder Control Persons, but only to the extent that such
Losses arise out of or are based upon any untrue or allegedly untrue statement
of a material fact or omission or alleged omission of a material fact that was
made in the Prospectus, the Registration Statement, any preliminary prospectus,
or any amendment or supplement thereto, in reliance upon and in conformity with
written information relating to a Registering Stockholder or a Stockholder
Control Person furnished to the Company by a Registering Stockholder expressly
for use therein. In no event will the aggregate liability of a Registering
Stockholder and/or a Stockholder Control Person exceed the amount of the net
proceeds received by the Registering Stockholder upon the sale of the
Registrable Securities giving rise to such indemnification obligation. Such
indemnity will remain in full force and effect regardless of any investigation
made by or on behalf of the Company or such officer, director, employee or
Controlling Person and will survive the transfer of such securities by the
Registering Stockholder.

 



 
11

--------------------------------------------------------------------------------

 



 

Section 4.03.     Contribution. If the indemnification provided for in
Section 4.01 or 4.02 is unavailable to an indemnified party, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
will have a joint and several obligation to contribute to the amount paid or
payable by such indemnified party as a result of such Losses. Such contribution
will be in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party, on the one hand, and indemnified
party, on the other hand, will be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been taken or made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission. The amount paid or payable by a party as a result
of any such Losses will be deemed to include any investigation, legal or other
fees or expenses incurred by such party in connection with any investigation or
proceeding, to the extent such party would have been indemnified for such
expenses if the indemnification provided for in Section 4.01 or 4.02 was
available to such party. If, however, the allocation provided above is not
permitted by applicable law, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative faults but also the relative
benefits of the indemnifying party and the indemnified party as well as any
other relevant equitable considerations. The parties hereto agree that it would
not be just and equitable if contributions pursuant to this Section 4.03 were to
be determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentences of this Section 4.03. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 



 
12

--------------------------------------------------------------------------------

 



 

Section 4.04.     Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (a) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification, and (b) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that the failure to give such
notice shall not relieve an indemnifying party of liability except to the extent
it has been prejudiced as a result of such failure. Any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in (but not control) the defense of such claim, but the fees and
expenses of such counsel will be at the expense of such Person and not of the
indemnifying party unless (x) the indemnifying party has agreed to pay such fees
or expenses, (y) the indemnifying party has failed to assume the defense of such
claim and employ counsel reasonably satisfactory to such Person within a
reasonable period of time pursuant to this Agreement, or (z) a conflict of
interest exists between such Person and the indemnifying party with respect to
such claims that would make such separate representation required under
applicable ethical rules. In the case of clause (z) above, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person. If such defense is not assumed by the indemnifying party, the
indemnifying party shall not be subject to any liability for any settlement made
without its consent (but such consent shall not be unreasonably withheld). No
indemnified party will be required to consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term the giving of
a release, by all claimants or plaintiffs to such indemnified party from all
liability with respect to such claim or litigation. Any indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel (other than
required local counsel) for all parties indemnified by such indemnifying party
with respect to such claim.

 

Article 5
OTHER AGREEMENTS

 

Section 5.01.     Restrictions on Public Sale by the Stockholders. If requested
by the managing underwriter(s) of an underwritten public offering, the
Stockholders will not effect any public sale or distribution of securities of
the same class (or securities exchangeable or exercisable for or convertible
into securities of the same class) as the securities included in such offering
(including, but not limited to, a sale pursuant to Rule 144 of the Securities
Act) during the 10-day period prior to and the 180-day period beginning on the
effective date of, such offering (the “Lock-Up Period”). Notwithstanding the
foregoing, if (a) during the last 17 days of the Lock-Up Period the Company
issues an earnings release or material news of a material event relating to the
Company occurs or (b) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 17-day period
beginning on the last day of the Lock-Up Period, then the Lock-Up Period shall
continue to apply until the expiration of the 17-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.

 



 
13

--------------------------------------------------------------------------------

 



 

Section 5.02.     Rule 144. The Company shall file, on a timely basis, all
reports required to be filed by it under the Securities Act and the Exchange
Act, and will take such further action and provide such documents as the
Stockholders may reasonably request, all to the extent required from time to
time to enable the Stockholders to sell Registrable Securities without
registration under the Securities Act within the limitation of the conditions
provided by (a) Rule 144 under the Securities Act, as such rule may be amended
from time to time, or (b) any similar rule or regulation hereafter adopted by
the Commission. Upon the request of a Stockholder, the Company will deliver to
the Stockholder a statement verifying that it has complied with such information
and requirements.

 

Article 6
MISCELLANEOUS

 

Section 6.01.     Amendments; Waivers. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by the parties
hereto.

 

Section 6.02.     Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto pertaining to its subject matter and
supersedes and replaces all prior agreements and understandings of the parties
in connection with such subject matter.

 

Section 6.03.     Notices. All notices and other communications hereunder shall
be given in writing and delivered personally, by registered or certified mail
(postage prepaid return receipt requested), by overnight courier (postage
prepaid), facsimile transmission or similar means, to the party to receive such
notices or communications at the address set forth below (or such other address
as shall from time to time be designated by such party to the other parties in
accordance with this Section 6.03):

 

If to the Company:

 

Ormat Technologies, Inc.                    

6225 Neil Road

Reno, NV 89511-1136

Attn: Isaac Angel

Facsimile: +1 (775) 356-9039


with required copies to (which will not constitute notice):

 

Chadbourne & Parke LLP
1200 New Hampshire Avenue N.W.

Washington, DC 20036

Attn: Noam Ayali, Esq.

Facsimile: +1 (202) 974-5602

Email: NAyali@chadbourne.com

 



 
14

--------------------------------------------------------------------------------

 




Chadbourne & Parke LLP
1301 Avenue of the Americas
New York, NY 10019-6022

Attn: Charles E. Hord, Esq.

Facsimile: +1 (212) 541-5369

Email: CHord@chadbourne.com

 

 

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: William Aaronson, Esq.

Facsimile: 212-701-5397

E-mail: william.aaronson@davispolk.com

 

 

If to FIMI:

 

FIMI ENRG, Limited Partnership, an Israeli limited partnership and FIMI ENRG,
L.P., a Delaware limited partnership

c/o FIMI IV 2007 Ltd.

98 Yigal Alon Street

Facsimile: +972 (03) 565-2245

with required copies to (which will not constitute notice):

 

Naschitz Brandes Amir & Co.

5 Tuval Street

Tel-Aviv, Israel 6789717

Attn: Sharon Amir

Facsimile: +972 (03) 623-5106

Email: samir@nblaw.com

 

 

 

If to Bronicki:

 

Bronicki Investments Ltd.

5 Brosh St.

Yavne, Israel 8151072


with required copies to (which will not constitute notice):

 

Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co.

1 Azrieli Center

Round Building

Tel-Aviv, Israel 67021

Attn: Rona Bergman Naveh

Facsimile: +972 (03) 607-4422

Email: rona@gkh-law.com

 



 
15

--------------------------------------------------------------------------------

 



 

All such notices and communications hereunder shall be deemed given when
received, as evidenced by the signed acknowledgment of receipt of the person to
whom such notice or communication shall have been personally delivered, the
acknowledgment of receipt returned to the sender by the applicable postal
authorities, the confirmation of delivery rendered by the applicable overnight
courier service, or the confirmation of a successful facsimile transmission of
such notice or communication. A copy of any notice or other communication given
by any party to any other party hereto, with reference to this Agreement, shall
be given at the same time to the other parties to this Agreement.

 

Section 6.04.     GOVERNING LAW. THE PARTIES HERETO AGREE THAT THIS AGREEMENT,
AND THE RESPECTIVE RIGHTS, DUTIES AND OBLIGATIONS OF THE PARTIES HEREUNDER,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREUNDER.

 

Section 6.05.     Assignment. No Stockholder shall be permitted to assign any of
its rights or obligations hereunder by operation of law or otherwise without the
prior written consent of the Company; provided, that a Stockholder may assign
any of its rights or obligations hereunder to any Affiliate of such Stockholder
without obtaining the prior written consent of the Company so long as such
Affiliate agrees in writing to be bound by the provisions of this Agreement that
are applicable to such Stockholder as if such Affiliate was an original party
hereto. Notwithstanding any such assignment, such Stockholder shall continue to
be liable for the performance of all obligations of such Stockholder and those
of its assignee hereunder.

 

Section 6.06.     Severability. Whenever possible, each provision or portion of
any provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law. If any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

Section 6.07.     No Waiver. The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance.

 



 
16

--------------------------------------------------------------------------------

 



 

Section 6.08.     No Third Party Beneficiaries. This Agreement is not intended
to be for the benefit of, and shall not be enforceable by, any Person who or
which is not a party hereto. Any Person who or which is not a party hereto shall
not be entitled to any benefit hereunder.

 

Section 6.09.     Headings. The Section headings in this Agreement are for
convenience of reference only and are not intended to be a part of this
Agreement or to affect the meaning or interpretation of this Agreement.

 

Section 6.10.     Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one agreement.

 

[Signature pages follow]

 



 
17

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first set forth above.

 



ORMAT TECHNOLOGIES, INC.

By:

   

Name: [                       ]

 

Title:   [                       ]



 

 



Bronicki InvestmentS Ltd.

By:

   

Name: [                       ]

 

Title:   [                       ]






 



FIMI ENRG, LIMITED PARTNERSHIP

By:

FIMI IV 2007 LTD., its General Partner

 

Name:

   

Title:

 



 

 



FIMI ENRG L.P.

By:

FIMI IV 2007 LTD., its General Partner

 

Name:

   

Title:

 



 

 

 

[Signature page to Registration Rights Agreement] 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 